                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

COLONEL JAMES MCGINN,                              )
                                                   )
                 Plaintiff,                        )
                                                   )
         v.                                        )
                                                       CIVIL ACTION NO. 1:19-cv-11551-DLC
                                                   )
 EXECUTIVE OFFICE OF ENERGY AND                    )
 ENVIRONMENTAL AFFAIRS, ET AL.,                    )
                                                   )
                 Defendants.                       )

              DEFENDANT MATTHEW BEATON’S MOTION TO DISMISS

       Now comes Defendant, Matthew Beaton (“Secretary Beaton”) in his individual capacity

and respectfully requests that this Honorable Court dismiss this action against him. As grounds

therefore, Secretary Beaton states that the Plaintiff has failed to state a claim upon which relief

may be granted, as required by Rules 8 and 12(b)(6) of the Federal Rules of Civil Procedure. In

support of this Motion, Secretary Beaton incorporates by reference and relies upon its

Memorandum in Support, which is filed herewith.

                                                   MATTHEW BEATON

                                                   By His Attorneys,


                                                   /s/ Douglas T. Radigan
                                                   Douglas T. Radigan (BBO #657938)
                                                   Jared A. Fiore (BBO #684997)
                                                   BOWDITCH & DEWEY, LLP
                                                   311 Main Street
                                                   P.O. Box 15156
                                                   Worcester, MA 01615-0156
                                                   Telephone: 508-926-3416
                                                   Facsimile: 508-929-3116
                                                   E-mail: dradigan@bowditch.com
                                                   E-mail: jfiore@bowditch.com




                                                  1
                            REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), Secretary Beaton requests oral argument on this Motion.




                                CERTIFICATE OF SERVICE

       I certify that this document(s) filed through the ECF system will be sent electronically to

the registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies

will be sent to those indicated as non-registered participants on October 15, 2019.




                                                 /s/ Douglas T. Radigan
                                                 Douglas T. Radigan




                                                2
